            Case 2:17-cr-00021-JCM-GWF Document 452 Filed 07/19/19 Page 1 of 3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
     DANIEL J. COWHIG
 3   Assistant United States Attorney
     United States Attorney’s Office
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101-6514
 5   (702) 388-6336 / Fax: (702) 388-6020
     daniel.cowhig@usdoj.gov
 6   Representing the United States of America
 7
                       UNITED STATES DISTRICT COURT
 8
                            DISTRICT OF NEVADA
 9                                                 -oOo-

10    UNITED STATES OF AMERICA,                           Case No. 2:17-cr-21-JCM-GWF-7

11                      Plaintiff,                        UNITED STATES’ MOTION TO
                                                          STRIKE UNDER LOCAL RULE IA
12    vs.                                                 11-6(a) DEFENDANT’S [451]
                                                          MOTION TO RECONSIDER
13    SUSAN M. SIEGEL,                                    SENTENCING

14                      Defendant 7.

15

16           The United States of America, through Nicholas A. Trutanich, United States Attorney,

17   and Daniel J. Cowhig, Assistant United States Attorney, moves to strike defendant’s pro se

18   filing to reconsider sentencing at ECF 451.

19           Under Local Rule IA 11-6(a), “a party who has appeared by attorney cannot while so

20   represented appear or act in the case.” Further, “once an attorney makes an appearance on

21   behalf of a party, that party may not personally file a document with the court; all filings

22   must thereafter be made by the attorney.” Id.

23

24


                                                      1
          Case 2:17-cr-00021-JCM-GWF Document 452 Filed 07/19/19 Page 2 of 3



 1           Attorney Lisa Rasmussen represents Ms. Siegel in this matter. Defendant Siegel

 2   personally filed the subject document. The United States respectfully requests the Court strike

 3   ECF 451, defendant Siegel’s filing to reconsider sentencing.

 4   Dated: July 19, 2019

 5                                                       NICHOLAS A. TRUTANICH,
                                                         United States Attorney
 6

 7                                                       _____________//s//_______________
                                                         DANIEL J. COWHIG
 8                                                       Assistant United States Attorney

 9

10                                               ORDER

11   Presently before the Court is the United States’ motion to strike, ECF ____, filed on July 19,

12   2019. The United States moves to strike defendant Siegel’s pro se filing at ECF 451. Under

13   Local Rule IA 11-6(a), a represented party cannot personally file documents with the court.

14   Her attorney must make all filings. Attorney Lisa Rassmusen represents defendant Siegel in

15   this matter.

16   IT IS THEREFORE ORDERED that the United States’ motion to strike, ECF ____, is

17   GRANTED. The Clerk of Court shall STRIKE defendant Siegel’s pro se filing at ECF 451.

18   IT IS SO ORDERED this
                      JulyJuly
                           30, ____,
                               2019.2019.

19

20

21                                              _________________________________
                                                UNITED STATES DISTRICT JUDGE
22                                              United States Magistrate Judge

23

24


                                                     2
          Case 2:17-cr-00021-JCM-GWF Document 452 Filed 07/19/19 Page 3 of 3



 1

 2                                   CERTIFICATE OF SERVICE

 3          I, Daniel J. Cowhig, certify that the following individual was served with a copy of the

 4   UNITED STATES’ MOTION TO STRIKE UNDER LOCAL RULE IA 11-6(a)

 5   DEFENDANT’S [451] MOTION TO RECONSIDER SENTENCING on this date by the

 6   Electronic Case File system:

 7          Lisa A Rasmussen
            Law Office of Lisa Rasmussen
 8          601 South 10th Street Suite 100
            Las Vegas, NV 89101
 9          Email: lisa@lrasmussenlaw.com
            Attorney for Susan M. Siegel
10
     Dated: July 19, 2019
11

12
                                                _____________//s//_______________
13                                              DANIEL J. COWHIG
                                                Assistant United States Attorney
14

15

16

17

18

19

20

21

22

23

24


                                                    1
